                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                          No. CV 18-436 MV/CG

NATIONAL SPECIALTY
INSURANCE COMPANY, et al.,

              Defendants.

                           ORDER GRANTING PLAINTIFF’S MOTION
                               FOR AN EXTENSION OF TIME

       THIS MATTER is before the Court on Plaintiff’s Motion for Enlargement of Time

for Filing of Joint Status Report (the “Motion”), (Doc. 24), filed March 6, 2019.

       The Court, having read the Motion, noting it is unopposed, and being otherwise

fully informed, finds that the motion is well-taken and there is good cause to extend the

time Plaintiff may file the parties’ Joint Status Report.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion is GRANTED and it shall

have until March 8, 2019 to file the parties’ Joint Status Report.

       IT IS SO ORDERED.




                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
